department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list xxxxxxxxxx xxxxxxxxxx xxxxkxkxkkx legend taxpayer a taxpayer b ira x ira y bank c county m state n kkk kk rek kkk kkk kek kk apr set el fat dear this is in response to your letter dated date in which you request rulings under sec_401 and sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a died on date at years of age taxpayer a was survived by her spouse taxpayer b and their three children at the time of her death taxpayer a maintained ira x and ira y individual_retirement_arrangements with bank c taxpayer b represents that taxpayer a prepared a beneficiary designation form naming him as the primary beneficiary of ira x and ira y however bank c cannot locate any beneficiary designation on file for taxpayer a as a result bank c’s position regarding beneficiaries is that if no beneficiary is in effect on the ira owner's death the beneficiary shall be the ira owner's estate kkk page on date taxpayer a executed a last will and testament stating in article second that all articles of real and personal_property of every name nature and kind whatsoever and wheresoever the same be situated should be given to taxpayer b taxpayer b was also named executor and trustee of taxpayer a’s last will and testament it is represented that at the time of her death taxpayer a was a resident of county m and that taxpayer a’s will has been probated before the county m surrogate’s court in accordance with state n law taxpayer b as executor of the estate of taxpayer a will cause the ira x and ira y proceeds to be distributed to taxpayer a’s estate in accordance with his right as sole beneficiary under the will taxpayer b will request distribution of the ira x and ira y proceeds pursuant to said request taxpayer b will in his capacity as sole beneficiary roll over the ira proceeds to an ira in his own name based on the foregoing facts and representations the following rulings have been requested taxpayer b as surviving_spouse of taxpayer a will be treated for purposes of sec_408 of the code as the payee or distributee of the proceeds from ira x and ira y that the proceeds of ira x and ira y which will be distributed to taxpayer a’s estate and subsequently paid to taxpayer b as sole beneficiary of said estate shall not constitute an inherited ira within the meaning of code sec_408 with respect to taxpayer b that taxpayer b the surviving_spouse of taxpayer a may roll over the ira x and ira y distributions which he will receive into an ira set up and maintained in his name furthermore taxpayer b is not required to include the ira x and ira y proceeds in income for federal_income_tax purposes for the year in which said ira x and ira y proceeds are distributed and rolled over into taxpayer b’s ira to the extent that the ira x and ira y proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer b with respect to your ruling requests code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b kk page code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of his wife may elect to treat those ira proceeds as his own and roll them over into his own ira code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ra trust is maintained on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira as the spouse’s own ira if such an election is made the spouse’s interest in the account is subject_to the distribution_requirements of sec_401 rather than those of sec_401 in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the final regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor trix of the estate and also the sole beneficiary of the estate the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of page the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate if the surviving_spouse rolls over the distribution to an ira in his her name the ira is subject_to the distribution_requirements of sec_401 of the code rather than sec_401 sec_408 of the code provides that rollover treatment does not apply to any amount to the extent such amount is required to be distributed under subsection a or b in this case the account balances of ira x and ira y at taxpayer a’s death are payable to the taxpayer a’s estate taxpayer b taxpayer a’s surviving_spouse is the sole executor of taxpayer a’s estate and the sole beneficiary of such estate under taxpayer a’s will as executor taxpayer a will cause the ira x and ira y proceeds to be paid to taxpayer a’s estate after which the ira x and ira y amounts will be paid to taxpayer b as the estate’s sole beneficiary under the will upon receipt taxpayer b intends to roll over the ira x and ira y distributions into one or more iras set up and maintained in his own name said rollover will occur within days of the date of the ira amounts are distributed from ira x and ira y under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x and ira y for purposes of code sec_408 and sec_408 and as the ira owner of his new ira for purposes of sec_401 thus with respect to your ruling requests we conclude as follows taxpayer b will be treated for purposes of sec_408 of the code as the payee distributee of the proceeds from ira x and ira y that the proceeds of ira x and ira y which will be distributed to taxpayer a’s estate and subsequently paid to taxpayer b as sole beneficiary of said estate shall not constitute inherited iras within the meaning of code sec_408 with respect to taxpayer b that taxpayer b the surviving_spouse of taxpayer a may roll over the ira x and ira y distributions which he will receive into an ira set up and maintained his name furthermore taxpayer b is not required to include the ira x and ira y proceeds in income for federal_income_tax purposes for the year in which said ira x and ira y proceeds are distributed and rolled over into taxpayer b’s ira to the extent that the ira x and ira y proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer b this ruling letter assumes that ira x and ira y are qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer b’s rollover of the ira x and ira y page distributions will be made within the timeframe referenced in code sec_408 pursuant to code sec_408 this ruling letter does not authorize the rollover of any distribution from either ira x or ira y required under code sec_401 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this ruling please contact se t ep ra t2 at sincerely signed jotcr viotd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
